Title: From George Washington to Major General Benedict Arnold, 28 April 1779
From: Washington, George
To: Arnold, Benedict



Dear Sir,
Head Quarters Middle Brook April 28th 1779

I informed you in a short line of the 26th that your trial was postponed, with a promise to explain the reason at another opportunity.
I had received a letter from the Council, representing that the period appointed for the purpose, and the previous notice given, were too short to admit of the necessary witnesses being produced in time. One of the most material they inform me is in Virginia and two others in Carolina. The necessity of a free and full investigation both for the sake of public justice and for your own honor made it my duty to attend to this representation and defer the trial to a future day. I have therefore posponed it, with this alternative, that it shall come on by the first of June, if the Council think the most essential witnesses can be procured in that time, or the first of July, if it be thought necessary to wait the arrival of the two Gentlemen said to be in Carolina. Though the delay in your situation must be irksome, I am persuaded you will be of opinion with me that it is best on every principle to submit to it, rather than that there should be the least appearance of precipitancy in the affair. I am with great regard Dear Sir Your most obedt servant.